
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


SEVERANCE AGREEMENT

        THIS SEVERANCE AGREEMENT (the "Agreement") is executed to be effective
as of the 14th day of December, 2002, by and between AVAX Technologies, Inc., a
Delaware corporation (the "Corporation"), and Warren Dudley ("Executive").

RECITALS

        WHEREAS, the Corporation and Executive entered into an employment
agreement dated October 28, 1999 and effective as of November 1, 1999 (the
"Employment Agreement"), pursuant to which Executive agreed to serve as the
Senior Vice President for Marketing, Sales, and Business Development of the
Corporation;

        WHEREAS, the Corporation desires to terminate Executive without cause,
effective as of the above listed effective date, from all of his positions with
the Corporation, including his position as Chief Business Officer; and

        WHEREAS, the Corporation and Executive have agreed that it is in their
respective best interests to set forth the parties' rights and obligations with
respect to each other in connection with the termination of Executive's
employment without cause.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Executive and the Corporation agree
as follows:

        1.    Termination of Executive's Employment.    The Corporation hereby
terminates without cause, and Executive hereby acknowledges the termination of,
Executive's employment with the Corporation, which termination expressly
includes termination from all of Executive's positions with the Corporation as
an officer and employee of the Corporation (and all positions with subsidiaries
of the Corporation) effective as of the day and year first above written (the
"Termination Date"). Executive will receive his normal pay through the
Termination Date in accordance with the Corporation's normal payroll practices.
In addition, effective as of the Termination Date, the Executive hereby resigns
his position(s) on each of the board(s) of directors of any subsidiary of the
Corporation of which Executive may be a member.

        2.    Termination of Executive's Employment Agreement.    

        (a)  Executive and the Corporation hereby agree that the Employment
Agreement is terminated effective as of the Termination Date; provided, however,
that, notwithstanding anything to the contrary contained in the Employment
Agreement, the respective rights and obligations of Executive and the
Corporation under Sections 6, 7, 8(b), 8(c), 10, 12, 13, 14, 15, 16, 17, 18, 19
and 20 thereof shall survive such termination. Executive will continue to be
bound by any Corporation policies and procedures that have effect beyond a
termination of employment (including, for example, confidentiality policies and
insider trading policies).

        (b)  Notwithstanding the termination of the Executive's employment with
the Corporation, the Executive agrees that for a period of twelve (12) months
from the Termination Date, Executive, unless unable due to death, disability or
other exigent circumstances, will in good faith cooperate with the Corporation
and assist the Corporation ("Services") on such matters as the Corporation may
from time to time reasonably determine the Executive's cooperation and/or
assistance is appropriate or necessary. Any such cooperation and assistance will
be limited in scope and duration and will be designed so as not to interfere
with any full-time employment or other consulting obligations that the Executive
may then be committed to perform. It is intended that the Services shall
include, but not be limited to, such matters as good faith discussions with the
Corporation's executives, directors, other agents and/or prospective purchasers
of the Corporation regarding the knowledge of the Executive, the Executive
answering questions from such persons, and the Executive executing such
documents as may be reasonably acceptable to the Executive regarding the
Executive's knowledge about the Corporation.

--------------------------------------------------------------------------------


Executive shall perform the Services as an independent contractor, and not as an
employee. Executive shall be paid for the Services by the Corporation at the
rate of One Hundred Twenty-Five Dollars ($125.00) per hour, or portion thereof,
for Services not requiring significant travel on the part of Executive.
Executive shall be paid by the Corporation at the rate of One Thousand Dollars
($1,250.00) per day for Services requiring overnight domestic travel or
international travel by the Executive. The Corporation will reimburse the
Executive for any reasonable out-of-pocket expenses. Executive acknowledges and
agrees that the payments described in this sub-section constitute consideration
for the Executive's Services and, except for any such payments, the Severance
Payments and any Success Fee (defined below), Executive shall receive no other
consideration, payment or benefits whatsoever for performing Services to the
Corporation or otherwise.

        3.    Severance Compensation.    

        (a)  In consideration of Executive's execution of this Agreement,
Executive shall receive a lump sum payment equal to Two Hundred Twenty Five
Thousand and No/100 Dollars ($225,000.00) (the "Severance Payment I"), which
shall be payable to the Executive no later than January 2, 2003, provided that
Executive shall not have revoked his agreement hereto as set forth in
Section 7(f) below. The Executive shall also receive a lump sum payment equal to
Fourteen Thousand Forty-Five and No/100 Dollars ($14,045.00) payable
contemporaneously with the initial payment of Severance Payment I and
representing an advance for health, life, dental, vision and short and long term
disability insurance costs for one year ("Severance Payment II"). (Severance
Payment I and Severance Payment II are collectively referred to herein as the
"Severance Payments.") The Severance Payments shall be made by the Corporation's
check to be delivered by the Corporation to Executive on or before the date that
the relevant payment is due. The Severance Payments shall also be subject to all
applicable withholding taxes. Executive hereby acknowledges that the Severance
Payments include all monies payable to him by the Corporation, including,
without limitation, wages (other than as specified in Section 1), payment for
accrued and unused vacation days, holiday pay, sick pay and severance pay.
Notwithstanding the preceding sentence, however, the Corporation will reimburse
Executive for unreimbursed business expenses incurred by Executive prior to the
Termination Date in accordance with customary Corporation practices.

        (b)  In the event that a "Change of Control" (as such term was defined
in the Employment Agreement) shall be consummated at any time within twelve
(12) months after the Termination Date, then the Corporation shall pay to
Executive the sum of Thirty Thousand and No/100 Dollars ($30,000.00) ("Success
Fee") within ten (10) business days following the closing date of such
transaction. Notwithstanding the preceding sentence, Executive shall not be
entitled to a Success Fee resulting from any securities offering or fund-raising
conducted by or for the benefit of the Corporation. Executive shall not be
entitled to receive more than one (1) Success Fee.

        4.    Options.    The Corporation has granted to Executive options to
purchase shares of the Corporation's common stock. Any stock options granted to
the Executive shall continue to vest and be exercisable in accordance with the
terms and conditions of the applicable stock option agreement(s); provided,
however, that if any applicable stock option agreement contains provisions
limiting the time period during which stock options may vest or be exercised by
the Executive after termination of employment (the "Time Limit") to less than
one (1) year from the Termination Date, then the applicable Time Limit shall
(subject to the following sentence) be extended, and the relevant stock option
agreement is hereby amended, such that the options shall continue to vest in
accordance with the other terms and provisions of the stock option agreement and
shall be exercisable for a period of one (1) year from the Termination Date, at
which time all unexercised options shall expire. Notwithstanding the proviso in
the preceding sentence, no Time Limit shall be extended in any stock option
agreement if doing so would be contrary to applicable law, rule or regulation or
would conflict with or have an adverse impact on any stock option plan
maintained by the Corporation.

2

--------------------------------------------------------------------------------

        5.    Benefits.    Executive acknowledges that, from and after the
Termination Date, other than the Severance Payments referred to in Section 3, he
is entitled to no other employee benefits, except as required by law. Nothing in
this agreement shall in any way affect the Executive's 401(K).

        6.    Property.    Executive hereby covenants that all Corporation
property in the possession of Executive will be returned to the Corporation on
or before December 15, 2002, with the exception of the laptop computer, cell
phone and Blackberry handheld personal organizer regularly used by the
Executive, ownership of which will be transferred to the employee on the date
that the first installment of the Severance Payments is made. The Corporation
will deliver to Executive all personal property of Executive at the Corporation,
including Executive's personal files unrelated to the Corporation, on or before
such date.

        7.    General Release and Waiver.    

        a.    Subject to the Corporation's indemnification obligations contained
in Section 2 above, Executive hereby releases, remises, acquits and discharges
the Corporation and its respective subsidiaries, partners, directors, agents,
executives, consultants, independent contractors, attorneys, advisers,
successors and assigns, jointly and severally, from any and all claims, known or
unknown, which Executive, his heirs, successors, or assigns have or may have
against any of such parties and any and all liability which any of such parties
may have to Executive whether denominated claims, demands, causes of action,
obligations, damages or liabilities arising from any and all bases, however
denominated, including but not limited to claims under the Employment Agreement,
claims of discrimination under the Civil Rights Act of 1866, as amended, the
Civil Rights Act of 1991, as amended, Title VII of the United States Civil
Rights Act of 1964, as amended, 42 U.S.C. Section 1981, the Equal Pay Act, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act of 1974, as amended, the human rights
laws of the State of Missouri and Kansas City, and the State of Kansas and
Overland Park, or any other federal, state or local law concerning wages,
employment or discharge, and any other law, rule, or regulation or workers'
compensation or disability claim under any such laws. Notwithstanding any other
provision of this Agreement, this release is not intended to interfere with
Executive's right to file a charge with the U.S. Equal Employment Opportunity
Commission in connection with any claim he believes he may have against the
Corporation. However, by signing and returning this Agreement, Executive agrees
to waive the right to recover damages in any proceeding he may bring before the
U.S. Equal Employment Opportunity Commission or in any proceeding brought by the
U.S. Equal Employment Opportunity Commission on his behalf. This release relates
to claims arising from and during his employment relationship with the
Corporation or as a result of the termination of such relationship. This release
is for any relief, no matter how denominated, including but not limited to
wages, back pay, front pay, tort claims, compensatory damages or punitive
damages, in any such case whether or not such claims have been previously
asserted by Executive. Executive further agrees that he will not file or permit
to be filed on his behalf any such released claim. This release shall not apply
to the obligations set forth in this Agreement.

        b.    Except as otherwise specifically provided for herein, the
Corporation hereby releases, remises, acquits and discharges the Executive from
any and all claims, known or unknown, which the Corporation, its successors, or
assigns may have against the Executive (the "Release"); provided, however, that
the foregoing Release shall not extend to, and the Corporation expressly does
not release, remise, acquit or discharge the Executive from, any claim or
claims, known or unknown, which the Corporation, its successors, or assigns may
have against the Executive relating in any way to any fraud, deceit, corruption,
illegal or immoral act or omission, intentional misconduct or gross negligence,
involving the Executive.

        c.    Executive hereby acknowledges that he has been advised to consult
with an attorney in connection with his execution of this Agreement and that he
has done so.

3

--------------------------------------------------------------------------------


        d.    Executive expressly acknowledges that the termination benefit
being offered to him hereby is a benefit to which he would not be entitled
without executing the foregoing release contained in sub-section (a) above, and
the benefit constitutes consideration for the foregoing release.

        e.    Executive hereby acknowledges that he has been provided the
opportunity to take twenty-one (21) days to consider whether to execute this
Agreement, and Executive has chosen to waive such period should he execute this
Agreement prior to the expiration of that twenty-one (21) day waiting period.

        f.      Executive understands that during the seven (7) days following
his execution of this Agreement Executive may revoke his agreement hereto at any
time by notifying the Corporation in writing. Executive acknowledges and agrees
that in the event that Executive revokes his agreement hereto this entire
Agreement will be thereby revoked.

        8.    Non-Disparagement.    Executive agrees that for a period of five
(5) years from the Termination Date, he will not make any statement or
statements, in writing or otherwise, that disparages the reputation or character
of the Corporation or any of its affiliates, its and their respective officers,
directors, employees and agents, for any reason whatsoever, except in connection
with any litigation or administrative proceedings by or between Executive and
the Corporation or as otherwise required by law. The Corporation agrees that for
a period of five (5) years from the Termination Date, it will not make any
statement or statements, in writing or otherwise, that disparages the reputation
or character of the Executive, for any reason whatsoever, except in connection
with any litigation or administrative proceedings by or between Executive and
the Corporation or as otherwise required by law. In addition, the Corporation
will provide the Executive with a reference letter on the Corporation's
letterhead in the form attached as Exhibit A.

        9.    General Provisions.    

        a.    If any provision contained in this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision will be modified to the extent necessary to permit it to be
enforceable, and the remaining provisions of this Agreement will continue to be
in force. The parties agree that this Agreement shall be construed, enforced and
interpreted in accordance with and governed by the laws of the State of Delaware
without regard to its conflicts of law rules.

        b.    This Agreement contains the entire agreement among Executive and
the Corporation with respect to the matters contemplated herein and supersedes
all prior agreements or understandings, whether written or oral, among the
parties with respect to such matters. The terms of this Agreement may be
changed, modified or discharged only by an instrument in writing signed by the
parties hereto. A failure of a party to insist on strict compliance with any
provision of this Agreement shall not be deemed a waiver of such provision or
any other provision hereof. This Agreement is binding upon the heirs and
personal representatives of Executive and upon the successors and assigns of the
Corporation.

        c.    The section headings contained in this Agreement are for the
convenience of reference only and shall not affect the construction of any
provision of this Agreement.

        d.    This Agreement may be executed in one or more counterparts, each
of which will be deemed an original but all of which together shall constitute
one and the same instrument.

4

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

    AVAX TECHNOLOGIES, INC.
 
 
By:
/s/  RICHARD P. RAINEY      

--------------------------------------------------------------------------------

    Name: Richard P. Rainey     Title: Vice President of Finance and
Administration
 
 
EXECUTIVE
 
 
By:
/s/  WARREN DUDLEY      

--------------------------------------------------------------------------------

    Name: Warren Dudley

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2

